Citation Nr: 1513934	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected gunshot wound, right scapular region with residual scar adherent to muscle groups III and IV with associated weakness of muscles with retained foreign body.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Portland, Oregon Department of Veteran Affairs (VA) Regional Office (RO) that continued a 20 percent rating for service connected gunshot wound, right scapular region with residual scar adherent to muscle group III and IV with associated weakness of muscles with retained foreign body.  

The Board notes that the rating decision on appeal and the March 2013 statement of the case also adjudicated the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  However, in his April 2013 substantive appeal, the Veteran limited his appeal to his increased rating claim.


FINDINGS OF FACT

1.  The evidence reasonably shows that the Veteran's service-connected gunshot wound, right scapular region with residual scar adherent to muscle groups III and IV with associated weakness of muscles with retained foreign body is productive of moderate muscle disability of muscle group IV. 

2.  The Veteran's service-connected gunshot wound, right scapular region with residual scar adherent to muscle groups III and IV with associated weakness of muscles with retained foreign body is not shown to be productive of more than moderate muscle disability of muscle group III.


CONCLUSIONS OF LAW

1.  A separate 10 percent rating, but no higher, is warranted based on moderate disability of muscle group IV for service-connected gunshot wound, right scapular region with residual scar adherent to muscle groups III and IV with associated weakness of muscles with retained foreign body.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.73, Diagnostic Code (Code) 5304 (2014).

2.  A rating in excess of 20 percent for muscle group III is not warranted for service-connected gunshot wound, right scapular region with residual scar adherent to muscle groups III and IV and associated weakness of muscles with retained foreign body.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.73, Code 5303, 4.118, Codes 7800-05 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in May 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  

In addition, the Veteran's available service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has not alleged that any pertinent records remain outstanding.  VA examinations have been provided in conjunction with this examination in August 2009, December 2009, and March 2013.  Together, the reports of these examinations describe the pertinent findings and features of the disability on appeal in sufficient detail to allow for application of the relevant rating criteria.  The Board finds that evidence of record is adequate to support an adjudication of the present appeal.  VA's duty to assist has been satisfied.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Generally, injuries affecting gunshot and shell fragment wounds are evaluated as muscle injuries, under 38 C.F.R. § 4.73.  Codes 5301-5323 explain the function and location of 23 muscle groups for which rating criteria are provided.  Ratings are assigned under each code based on whether the muscle injury is slight, moderate, moderately severe, or severe.  

Muscle injuries are classified into four general categories: slight, moderate, moderately severe, and severe.  The factors considered in evaluating the severity of a muscle injury are the velocity, trajectory and size of the missile which inflicted the wounds; the extent of the initial injury and duration of the hospitalization; the therapeutic measures required to treat the disability; and the current objective findings, such as evidence of damage to muscles, nerves and bones which results in pain, weakness, limited or excessive motion, shortening of extremities, scarring or loss of sensation.  38 C.F.R. § 4.56.

The Veteran's service-connected gunshot wound, right scapular region with residual scar adherent to muscle groups III and IV with associated weakness of muscles with retained foreign body is currently rated at 20 percent for moderate disability of muscle group III.  "Moderate" disability of the muscles is shown by through-and-through or deep penetrating wounds of short track by a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement or prolonged infection.  The history of a moderate muscle disability includes service department records of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

A "moderately severe" disability of the muscles is shown by a through-and-through or deep penetrating wound, by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

"Severe" disability consists of through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56.  

If present, the following are also signs of severe muscle disability: (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Under 38 C.F.R. § 4.56, muscle disabilities are evaluated as follows: (a) an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

The evidence shows the Veteran is right-handed, and therefore his gunshot wound, right scapular region with residual scar adherent to muscle groups III and IV with associated weakness of muscles with retained foreign body will be rated based on the dominant ratings.  38 C.F.R. § 4.69.

STRs documenting the actual treatment of the Veteran's gunshot wound in service are not available for review.  However, a postservice January 1971 VA examination indicates the Veteran sustained a right shoulder gunshot wound from a ricocheting AK-47 bullet in service, and was returned to combat duty after three weeks of treatment in Da Nang.  Examination of the right shoulder showed a 1 by 4 inch scar which followed the spine of the right scapula, and was situated just beneath it.  The scar overlaid the infraspinatus muscle and the quadrilateral space, and was adherent to the underlying infraspinatus and posterior deltoid muscles (muscle groups III and IV).  There was no appreciable muscular defect, and the Veteran showed normal power in external rotation and abduction.  Thereafter, records show the Veteran complained of right shoulder pain.  

In May 2009, the Veteran stated that he had not sought treatment for his right shoulder for many years and only recently started going to a VA Medical Center for complaints of right arm pain and neck pain believed to be associated with his right shoulder gunshot wound.  A May 2009 X-ray showed small metallic foreign bodies in the soft tissues of the Veteran's right shoulder, with no bony abnormality.  In June 2009, the Veteran reported wrenching his arm a few years ago, with difficulty lifting his right arm for about 3 months thereafter.  Though the pain passed at the time, he reported it had returned around April 2009.  Physical examination showed the Veteran had right shoulder flexion to 130 degrees actively and 160 degrees passively (with pain), extension to 85 degrees passively, abduction to 85 degrees actively (with pain) and to 160 degrees passively (with pain), external rotation to 75 degrees passively, and internal rotation to 90 degrees passively.  Later that month, the Veteran reported constant pain in his right shoulder and arm, at about 3/10 severity.  In July 2009, the Veteran reported constant right shoulder pain at about 5/10 severity.

On August 2009 VA examination, the Veteran reported constant pain in the right shoulder and proximal forearm at the lateral side that began about six years prior.  He stated his right shoulder pain radiated from the posterolateral shoulder distally into the lateral aspect of the proximal arm, and increased with activities.  He also reported weakness of the arm and shoulder on lifting, pushing, and pulling, with flare-ups several times each day that lasted about 30 minutes.  On physical examination, the examiner found a 7.5 centimeter (cm) by 0.5 cm concave scar with signs of hypopigmentation, contractures, and mild adhesions.  There were no keloids or ulcerations noted.  The examiner found no sign of tenderness or greater of lesser tuberosity of the bicipital groove, acromioclavicular joint, or anterior and lateral deltoids.  The Veteran was tender to palpation at the posterior deltoid that extended distally to the insertion point on the humerus.  There was mild spasm and tenderness in the trapezius muscle.  Range of motion testing showed flexion to 125 degrees, abduction to 150 degrees, external rotation to 90 degrees, and extension to 60 degrees.  The Veteran had pain on repetitive testing, but no change in range of motion.  Muscle strength was 4/5 on flexion, abduction, and extension of the right arm.  The examiner opined that the Veteran probably suffered 15 to 20 degrees of lost range of motion.  He also opined that the Veteran had mild weakness and moderate fatigue secondary to repetitive activity or painful flare-up episodes, but no loss of coordination.  

On December 2009 VA examination, the Veteran reported burning pain over his posterior right shoulder initially, but that it has since become a sharper, stabbing pain over the upper triceps.  He stated the pain was not constant, and only occurred after prolonged use.  It was described as being 4 or 5/10 in severity.  He also reported that the initial gunshot wound required "a couple months" of treatment.  On physical examination, the examiner noted the Veteran's right shoulder passive range of motion matched active range of motion.  There was no sign of swelling or deformity.  The examiner found a two to five inch scar that was well-healed and not hypersensitive, with no redness or discoloration.  There was no deltoid atrophy, and muscle strength was normal.  On repetitive range of motion testing, the Veteran was able to flex his right shoulder to 126, 124, and 124 degrees; extension was to 65, 66, and 70 degrees; external rotation was to 72, 72, and 74 degrees, and abduction was to 126, 124, and 124 degrees.  X-rays were normal, except for three small shrapnel fragments.  The examiner found no sign of significant functional impairment of the right shoulder, and that the Veteran could perform repetitive lifting and heavy lifting.  The examiner opined that the Veteran would have a loss of 10 to 15 degrees of prolonged lifting range due to problems with repetitive motion, but not to severe fatigue, lack of endurance, or incoordination.  

In his July 2010 notice of disagreement, the Veteran stated he was hospitalized in Da Nang for approximately one month, maybe longer, at the time of his initial injury.  He stated he has always had loss of power, weakness, fatigue, and pain in his right shoulder and arm.  

On March 2013 VA examination, the Veteran denied any new treatment for his gunshot wound residuals.  The examiner found that the Veteran's gunshot wound residuals affected both Muscle groups III and IV on the right side, and caused some loss of muscle substance.  The examiner also found none of the cardinal signs of muscle injury under 38 C.F.R. § 4.56.  At the time, there was no evidence of muscle atrophy or functional impairment equivalent to amputation.  However, X-rays did show evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the initial bullet.  The examiner found no change in shrapnel based on a review of prior records, and no sign of fracture or significant degenerative changes.  The examiner opined that the Veteran's gunshot wound, right scapular region with residual scar adherent to muscle group III and IV with associated weakness of muscles with retained foreign body had no impact on his ability to work.  The examiner also noted a scar in the posterior upper right scapular area that was linear and curved.  The scar was not tender to palpation, measured 7.5 cm by 0.5 cm, and was depressed about 0.3 cm.  The scar caused no functional limitation, and was partly adhered to the underlying tissue.  The area of depression was wider than the scar, measuring 7.5 cm by 2.5 cm.  

At the outset, the Board notes that it has considered the provisions of 38 C.F.R. § 4.55(c)-(f), which address special rules for rating muscle disabilities, and finds that none of them apply to the instant case.  First, 38 C.F.R. § 4.55(c) and (d) apply only to cases involving an ankylosed joint.  As there is no evidence or allegation of ankylosis, those provisions do not apply.  Subsection (e) applies to compensable muscle group injuries in the same anatomical region that do not act on the same joint.  Although the Veteran's residuals of a right shoulder gunshot wound affects two muscle groups in the same anatomical region, both act on the shoulder, and therefore that subsection is also inapplicable.  Finally, subsection (f) applies only to muscle group injuries in different anatomical regions, and as previously mentioned, muscle groups III and IV are in the same anatomical region.  Therefore, that subsection is also inapplicable.  Consequently, the disability will be rated based on the severity of the resultant muscle disability as defined in 38 C.F.R. § 4.56.

Based on a review of the evidence, the Board finds that the Veteran's service-connected residuals of a right shoulder gunshot wound is reasonably shown to produce moderate muscle injury to both muscle groups III and IV.  

STRs from initial treatment of the gunshot wound are unavailable for review, but his June 1970 separation examination noted normal clinical examination except for a 3 inch scar post right shoulder.  The Veteran himself reported a large gap in treatment records between the 1970s and the present.  Thus, there is limited evidence of the initial injury or its treatment history.  However, shortly after separation, the January 1971 VA examination noted that the Veteran reported that his gunshot wound required three weeks of treatment in Da Nang, and that he subsequently returned to his unit and resumed combat.  Similarly, in July 2010 he reported that he was treated in Da Nang for approximately one month.  The Board finds these statements, particularly the statements to the 1971 examiner, to be the most accurate report of history.  The Board finds the Veteran's report to the December 2009 examiner that the initial injury required "several months" of treatment to be less credible as it contradicted the more contemporaneous recollections.  The December 2009 examination report indicates the Veteran was vague in his responses to questions regarding the medical history of his gunshot wound, and was often delayed in his responses at times.  Therefore, there is no credible and probative evidence of hospitalization for a prolonged period for the initial gunshot wound such as would warrant a moderately severe or higher muscle group rating.

Additionally, there appears to be only one scar noted, located on the Veteran's back.  Therefore, it is reasonably shown that the initial injury was not a through and through wound.  Moreover, there is nothing indicating residuals of debridement, prolonged infection, or prolonged treatment for the initial injury on 1971 VA examination. 

Turning back to the analysis at hand, VA examinations, postservice treatment records, and lay statements indicate the Veteran has complained, with some consistency, of pain, loss of power, weakness, and fatigue in his right shoulder and arm.  During his 1971 examination, he reported that his right shoulder became stiff and sore on occasion.  The August 2009 VA examination report also indicates the Veteran has some lost motion due to weakness and moderate fatigue upon repetitive activity.  The March 2013 VA examiner also noted some loss of muscle substance.  In light of the above, the Board finds that the symptoms and impairment produced by the Veteran's residuals of a right shoulder gunshot wound most closely approximates the criteria for a moderate disability affecting muscle groups III and IV.  38 C.F.R. § 4.56.

As the evidence of record shows that the Veteran's residuals of a right shoulder gunshot wound constitutes a moderate muscle disability of both muscle groups III and IV, a separate 10 percent rating under Code 5304 is warranted in addition to the existing 20 percent rating under Code 5303.  38 C.F.R. § 4.73, Code 5304.

However, higher ratings based on more severe muscle disability of either muscle group III or IV are not warranted.  To that end, the Board acknowledges that the August and December 2009 VA examination reports indicate the evidence shows some attributes associated with a moderately severe muscle injury under 38 C.F.R. § 4.56(d)(3).  However, the Board notes that a moderate injury is characterized by some loss of muscle substance, and records of consistent complaints of one or more cardinal signs and symptoms of muscle disability, whereas moderately severe injuries are characterized by indications on palpation of loss of muscle substance, and records of consistent complaints of cardinal signs and symptoms of muscle disability.  While the language is not explicit, a comparison of the two criteria indicates that more than "some loss" of muscle substance and a few cardinal signs and symptoms are needed to find a moderately severe muscle disability.

Here, the most recent VA examination notes only some loss of muscle substance, and there were no signs of any cardinal signs or symptoms of muscle disability.  Furthermore, at most, the Veteran has alleged only three of the six cardinal signs and symptoms of muscle disability (loss of power, weakness, and fatigue-pain).  Notably, the August 2009 examiner indicated the Veteran has mild weakness and moderate fatigue, and the December 2009 examiner specifically opined that the Veteran did not have severe fatigue.  Both examiners found the Veteran did not have impairment of coordination, and there has been no allegation or evidence of a lower threshold of fatigue or uncertainty of movement.  The Board also notes that a moderately severe disability requires tests of strength and endurance that demonstrate impairment, when compared to the sound side.  Here, the Veteran has only displayed less than normal muscle strength in August 2009, when the examiner found 4/5 right shoulder muscle strength.  However, since that time, the Veteran's muscle strength has consistently been normal bilaterally.  Finally, there is no evidence that the initial injury involved debridement, prolonged infection, sloughing of soft parts, or intermuscular scarring.  Therefore, a moderately severe disability is not indicated based on the evidence of record.

Similarly, the Board has considered the fact that there is X-ray evidence showing retained foreign bodies.  The December 2009 examiner noted X-rays were normal except for four small projectiles of metal in the muscle surrounding the shoulder joint.  The examiner described the largest as "about 2 mm" and the remaining foreign bodies as "specks, the size of grains of sand" that were not located in the shoulder joint itself.  The Board does not find that these retained foreign bodies warrant a severe muscle disability rating based on minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect under 38 C.F.R. § 4.56(d)(4).  This is so because the 2009 examiner noted that the residuals were "without significant structural damage."  

Further, there are no other indications of symptoms or impairment associated with severe muscle disability.  Specifically, there is nothing indicating the initial wound involved shattering bone fracture, open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring.  As previously mentioned, the preponderance of the evidence shows the Veteran did not receive prolonged treatment for the initial wound.  Furthermore, for the same reasons as noted in the preceding paragraph, records also do not show consistent complaints of cardinal signs and symptoms of muscle disability worse than those shown for moderate muscle injuries.  While the Veteran has an adherent and depressed scar measuring 7.5 cm by 0.5 cm, there is nothing indicating the Veteran has a ragged scar indicating wide damage to muscle groups in the bullet track.  He at most has only some loss of muscle substance, his muscles do not swell or harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side do not indicate severe impairment of function.  Therefore, a severe muscle disability is also not indicated based on the evidence of record.

In addition, as the Veteran's service-connected disability includes a residual scar adherent to muscle group III and IV, the Board has also considered whether a separate compensable rating is warranted under Codes 7800-05.  38 C.F.R. § 4.118.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  In order to warrant a separate rating, the scar on the Veteran's back must cause additional functional impairment that is not already compensated under Diagnostic Codes 5303 or 5304.  The Board first notes that Code 7800 is not applicable here, as it applies only to scars or disfigurement of the head, face, or neck.  Codes 7801 and 7802 are also not applicable, as they apply only to scars, not of the face, head or neck, that are nonlinear; nothing of record suggests that the Veteran's residual scar is nonlinear.  In fact, the March 2013 examiner explicitly found his scar was linear.  Code 7805 provides that any other disabling effects not considered in a rating under the Codes 7800-04 should be evaluated under an appropriate diagnostic code.  Here, any limitation of functioning caused by the adherent scar is addressed in the ratings under Diagnostic Codes 5303 and 5304.  Thus, a separate compensable rating is not warranted under Codes 7800, 7801, 7802, 7803, or 7805. 

The Veteran does report, in his April 2013 substantive appeal, that his scar is painful.  Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  However, the Board notes that nothing else in the record indicates that the Veteran's scar has ever been painful.  Notably on VA examination in March 2013 (contemporaneous to the April 2013 statement), the examiner specifically indicated that the Veteran's scar was not painful.  Considering these inconsistencies, and particularly noting the findings above regarding the consistency and credibility of other lay statements of record, the Board finds there is also reason to question the veracity of the Veteran's April 2013 report of a painful scar.  Therefore, it is less probative in this matter than the contemporaneous VA examination report; and the preponderance of the evidence weighs against granting a separate compensable rating for a painful residual scar under Code 7804.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's gunshot wound, right scapular region with residual scar adherent to muscle groups III and IV with associated weakness of muscles with retained foreign body manifests in loss of power, weakness, fatigue-pain, some limited motion, some loss of muscle substance, and residual scarring.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  As the rating criteria are entirely adequate for the symptoms and impairment shown, it is unnecessary to proceed with the next step of the Thun analysis.  Therefore, referral for extraschedular consideration is not warranted.

TDIU

Although the Veteran did not perfect his appeal as to TDIU the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The 2013 examiner found that his right shoulder disability did not impact his ability to work, and the December 2009 examiner noted that, although the Veteran was not working he was deemed "capable of doing moderate repetitive motion, heavy lifting, etc., with this shoulder."  The right shoulder disability did not cause "significant function impairment" in the mind of the December 2009 examiner.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the right shoulder disability.


ORDER

A separate 10 percent rating, but no higher, is warranted for moderate muscle disability of muscle group IV; to that extent, the appeal is granted, subject to regulations governing monetary awards.

A rating in excess of 20 percent is not warranted for muscle disability of muscle group III; to that extent, the appeal is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


